       Case: 3:18-cr-00146-jdp Document #: 34-1 Filed: 03/11/19 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 UNITED STATES OF AMERICA,

                            Plaintiff,

               v.                                   Case No.: 18-cr-146-jdp

 PETER JEWELL-REIGEL,

                            Defendant.


                             FINAL ORDER OF FORFEITURE


      Based upon the motion of the United States, the entire file in this case, and good

cause appearing, the Court finds that:

      1.     On October 11, 2018, a federal grand jury sitting in Madison, Wisconsin

returned an indictment against defendant Peter Jewell-Reigel. Count one of the

indictment charged that on or about August 4, 2018, at approximately 1:44 a.m., the

defendant knowingly received three visual depictions using a facility of interstate

commerce, and the production of such visual depictions involved the use of a minor

engaging in sexually explicit conduct, and the depictions are of such conduct,

specifically, the defendant received text messages that contained three visual depictions

of a minor, KV #1, engaged in sexually explicit conduct, in violation of Title 18, United

Stated Code, Section 2252(a)(2). Count two charged that on or about August 4, 2018, at

approximately 2:01 a.m., the defendant knowingly received a visual depiction using a

facility of interstate commerce, and the production of such visual depiction involved the
       Case: 3:18-cr-00146-jdp Document #: 34-1 Filed: 03/11/19 Page 2 of 3




use of a minor engaging in sexually explicit conduct, and the depiction is of such

conduct, specifically the defendant received a text message that contained a visual

depiction of a minor, KV #1, engaged in sexually explicit conduct, in violation of Title

18, United Stated Code, Section 2252(a)(2). Count three charged that on or about August

5, 2018, the defendant knowingly received a visual depiction using a facility of

interstate commerce, and the production of such visual depiction involved the use of a

minor engaging in sexually explicit conduct, and the depiction is of such conduct,

specifically, the defendant received a text message that contained a visual depiction of a

minor, KV #1, engaged in sexually explicit conduct, in violation of Title 18, United

Stated Code, Section 2252(a)(2). The indictment also contained a forfeiture allegation for

the forfeiture of:

              a. any and all visual depictions which are or appear to be child
                 pornography, together with the storage media in which they are
                 contained, including books and magazines, seized from the
                 defendant’s residence; and

              b. any and all property used or intended to be used to commit or to
                 promote the commission of the aforementioned offense, including an
                 LG-M150 cell phone.

ECF No. 1.

       2.     On December 7, 2018, the defendant pleaded guilty to count one of the

indictment. In the plea agreement, the defendant agreed to the forfeiture of any

electronic device seized by the FBI on September 17, 2018. ECF No. 13.




                                            2
       Case: 3:18-cr-00146-jdp Document #: 34-1 Filed: 03/11/19 Page 3 of 3




       3.       On December 11, 2018, the Court entered a Preliminary Order of

Forfeiture. Dkt. No. 16.

       4.     Notice of the forfeiture was published on the official internet government

forfeiture site www.forfeiture.gov from December 28, 2018 to January 26, 2019. Dkt. No.

17.

       5.     No third party has made any claim to or declared any interest in the

above-described property and the time for filing the petition has expired.

       IT IS THEREFORE ORDERED:

       1.     The following items are forfeited to the United States:

               a. any and all visual depictions which are or appear to be child
                  pornography, together with the storage media in which they are
                  contained, including books and magazines, seized from the
                  defendant’s residence; and

               b. any and all property used or intended to be used to commit or to
                  promote the commission of the aforementioned offense, including
                  two LG-M150 cell phones; a Lenovo Laptop, model no.: Y70-70, serial
                  no. MP08F4VU; and a Western Digital Hard Drive (inside Lenovo),
                  serial no. WX71A352ZJ1V.

       2.     The above items are to be disposed of according to law

       ORDERED this ______day of March 2019.



                                             JAMES D. PETERSON
                                             United States District Judge




                                            3
